Pfeifer, J.,
dissenting in part and concurring in part.
{¶ 34} I dissent from the majority’s holding that R.C. 4928.34(A)(6) and 4928.35(A) do not impose a cap on line-extension charges during the market-development period. The majority bases its conclusion on previous holdings not of this court, but of the Public Utilities Commission:
{¶ 35} “Because the General Assembly has invested the commission with the duty and authority to enforce the competition-encouraging statutory scheme of S.B. 3, we acknowledge the commission’s expertise in recognizing, establishing, and modifying rates, and accord due deference to the commission’s statutory interpretations.”
Janine L. Migden-Ostrander, Ohio Consumers’ Counsel, Jeffrey L. Small and John R. Smart, Assistant Consumers’ Counsel, for appellant Ohio Consumers’ Counsel.
Marsh & McAdams and Sheilah McAdams, for appellant city of Maumee.
Kerry Bruce and Leslie A. Kovacik, for appellant city of Toledo.
Julia R. Bates, Lucas County Prosecuting Attorney, and Lance Keiffer, Assistant Prosecuting Attorney, for appellant Lucas County Board of Commissioners.
Jim Petro, Attorney General, Duane W. Luckey, Werner L. Mergard III, and Thomas McNamee, Assistant Attorneys General, for appellee Public Utilities Commission of Ohio.
Marvin I. Resnick, Edward J. Brady and Porter, Wright, Morris & Arthur L.L.P., Daniel R. Conway, for intervening appellees Columbus Southern Power Company and Ohio Power Company.
James W. Burk and Jones Day, Paul T. Ruxin and Helen L. Liebman, for intervening appellee FirstEnergy Corp.
Gary A. Jack, for intervening appellee Monongahela Power Company.
{¶ 36} As the only court reviewing the determinations of the commission, we ought to employ our own statutory interpretation. This is especially crucial since, as the majority points out, the commission must in its decisions merely “set forth ‘some factual basis and reasoning based thereon in reaching its conclusion.’ ” Thus, the commission’s statutory interpretations can be thin on factual support and analysis. They create an unstable foundation for the development of the law.
{¶ 37} Here, I would hold that since line-extension charges are not within the exception of R.C. 4928.34(A)(6), the cap imposed by R.C. 4928.35(A) applies.